Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 includes reference numerals in parentheses which have no patentable weight. Suggested correction is to delete the reference numerals and parentheses.
Claim 5, three lines from the bottom recites “both for supporting the weight” is an incomplete phrase.  Suggested correction is to amend the phrase to recite “are configured to both support the weight.”
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
	1) “supporting member” in claim 1 to be strap as described in paragraphs [0045], [0047]-[0048] of Applicant’s specification and shown in Figs. 5 and 10-11
	2) “lengthening mechanism” in claim 1 to be a buckle, hook, or equivalents thereof as described in paragraphs [0027], [0046] of Applicant’s specification.
	3) “attachment mechanism” in claim 1 to be a carabiner, buckle, hook or equivalents thereof as described in paragraph [0046] of Applicant’s specification:
	 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in lines 7 and 8 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the non-anchor point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, line 5, recites the limitation "each handgrip assembly."  Only one handgrip assembly is recited.  Suggested correction is to replace the word “each” with “the.” 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US PG Pub. No 2013/0178345).
Regarding claim 5, Wu teaches an exercise device comprising: an elongated member 72 (see Fig. 1 below and Fig. 4) having a pair of ends separated by a length, wherein one of the ends 80 is an anchor for securing to a fixed point or a structure (i.e., such as a door 88, see Fig. 4); and a handgrip assembly 10 for attaching at a non-anchor end 78 (see Fig. 4, where the handgrip assembly 10 can be attached at an end opposite of end 80) of the pair of ends of the elongated member 72 permitting a user to perform exercises such as pull ups, and dips, each handgrip assembly 10 comprising a combination grip comprising a tubular hand grip 64 connected to a foot grip 70 (see para. [0044]) and a supporting member 60, wherein the supporting member 60 is connected to a first loop (i.e., defined by beams 115 of which a portion of the supporting member 60 forms a loop 62, see Fig. 3 below and para. [0034]) and wherein the first loop 62 is connected to a lengthening mechanism (i.e., lengthening mechanism including an adjusting buckle 111 and length adjustable strap 151, see Figs. 1 and 1B and para. [0030]-[0031]), and the combination grip being made so theDM2\13259767 1Patent Application Docket No. G7486-00658tubular hand grip 64 and the foot grip 70 both support the weight of the user through the supporting member while the exercise device is in use and wherein the foot grip 70 is made of a strap (i.e., where the foot grip 

    PNG
    media_image1.png
    706
    418
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    696
    323
    media_image2.png
    Greyscale
 
Regarding claim 6, Wu teaches that the foot grip 70 passes through said tubular hand grip 64 (see Fig. 3 above).  
Regarding claim 7, Wu teaches wherein said supporting member 60 is movable through said first loop 62 (i.e., where the supporting member is rotatable about the beam 115).  
Regarding claim 8, as broadly interpreted, Wu teaches wherein said supporting member 60 is immovably secured to said first loop 62 (i.e., where the supporting member 60 which forms .

Allowable Subject Matter
Claim 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the limitations of the claim, and more specifically, an exercise device comprising: a pair of handgrip assemblies for jointly using as an exercise device, each handgrip assembly for attaching at a separate point using its own separate anchor for permitting a user to perform exercises such as pull ups, and dips, each handgrip assembly comprising: a combination grip comprising a tubular hand grip connected to a foot grip and a supporting member, wherein the supporting member is connected to a first loop and a second loop and wherein the first loop is connected to a lengthening mechanism, and wherein the second loop is connected to an attachment mechanism, and the combination grip being made so the tubular hand grip and the foot grip both support the weight of the user through the supporting member while the exercise device is in use.  
Claims 2-4 depend from claim 1 and would be allowable for the same reasons similar to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784